Title: From Thomas Jefferson to Horatio Gates, 21 March 1793
From: Jefferson, Thomas
To: Gates, Horatio



Dear General
Philadelphia Mar. 21. 1793.

I received yesterday your friendly letter of the 17th. and thank you sincerely, as well as Mrs. Gates, for the kind invitation to Rose-hill. Nothing would be more pleasing to me than such a visit: but circumstances will not admit so long an absence from hence. Mr. Madison had set out for the Southward before the receipt of your letter. I am much indebted for the readiness with which you are so good as to honor my request concerning our correspondence; and as your letters to me, being in a book, cannot be sent here, I have thought I could do no less than save as much trouble as possible in the business of copying, by examining the files of Congress to whom I had forwarded some of your letters. I find there the following letters, which of course need not be copied from your book. viz.
Genl. Gates to T.J. dated Hillsborough. Sep. 9. 1780. 
do.        to do.       Hillsborough Oct. 3. 1780.
the following inclosures.


General orders. June 1.
}
These inclosures are on the files, but if Genl. Gates wrote a letter covering them, that letter is not on the files.


a letter of Ld. Cornwallis’s without date.


Colo. Preston to Martin.
 Sep. 18.


Hooper to Genl. Gates.
 Sep. 27.


Williams to do.
 Oct.  2.


Davidson to Summer.
 Oct.  3.


Genl. Gates to T.J. Oct. 12. 1780. with it’s inclosures.
do.       to do. Nov. 1.      with do.
do.       to do. Nov. 2.      with do.
Such only therefore as are not in this list are now necessary to complete the collection of your letters to me. Of mine to you there does not exist a single copy on the files of Congress: I presume indeed they were not sent hither; and therefore I must ask the whole of them, which being in bundles you can send to me, and they shall be immediately copied and faithfully returned to you. I shall ever be happy to hear of your health and welfare, and know nobody who has more wisely combined the otium cum dignitate in retirement than yourself. I thought it a real misfortune to me that I missed seeing you when I was last at New-York, as my own plans of retirement rendered it hardly probable I should pass that way again. Be this as it may, you possess every sentiment of respect & affection, under every situation, of Dear General your sincere friend & humble servt

Th: Jefferson

